DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 8:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.


   Figure 8:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      Reference numerals and text within the boxes are too small.

   Figure 8:  The term "connectors" in box (815) should be corrected to read
-- couplers -- to maintain consistency with the terminology used in the specification.
   Figure 8:  The term "connector" in boxes (825 and 835) should be corrected to read -- coupler -- to maintain consistency with the terminology used in the specification.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral "915b" does not appear within Figure 9C as suggested by the disclosure in paragraph [0065], line 2.
   Reference numeral "100" does not appear within Figure 9C as suggested by the disclosure in paragraph [0065], line 3.
   Reference numeral "910" does not appear within Figure 9C as suggested by the disclosure in paragraph [0065], line 4.
   Reference numeral "110" does not appear within Figure 9C as suggested by the disclosure in paragraph [0065], line 5.
   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0040], line 1:  The term "illustrates" should be corrected to read 
-- illustrate --.  
	   Paragraph [0053], line 23:  Reference numeral "151" should be corrected to read -- 150 --.
   Paragraph [0053], line 29:  Reference numeral -- 124 -- should be inserted after the term "area".
   Paragraph [0059], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0060], line 9:  A -- comma -- should be inserted prior to the term "it".
	   Paragraph [0061], line 4:  The article "an" should be corrected to read -- the --as the outlet chamber 140 has been previously referenced.
	   Paragraph [0063], line 10:  A -- comma -- should be inserted prior to the term "such" and after the term "steel".
   Paragraph [0063], line 15:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0068], line 5:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0068], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0068], line 8:  A -- comma -- should be inserted after the term "steel".
   Paragraph [0068], line 12:  A -- comma -- should be inserted prior to the term "such".
	   Paragraph [0069], line 11:  The phrase -- (see FIG. 3) -- should be inserted after reference numeral "161" since this numeral does not appear is many of the figures.
   Paragraph [0071], line 8:  The term "o-ring" should be corrected to read
-- O-ring --.
   Paragraph [0071], line 15:  A -- comma -- should be inserted prior to the term "such" and after the term "wrench".
   Paragraph [0074], line 11:  The term "connector" should be corrected to read
-- coupler -- as this term has been consistently used to identify the structure.
   Paragraph [0076], line 5:  A -- comma -- should be inserted prior to the term "such" and after the term "pump".
   Paragraph [0079], line 8:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0079], line 10:  The term "connector" should be corrected to read
-- coupler -- as this term has been consistently used to identify the structure.  Consistency with the terminology should be maintained to avoid confusion.
   Paragraph [0080], lines 2 and 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0082], line 5:  The term "connectors" should be corrected to read
-- couplers -- as this term has been consistently used to identify the structure.  Consistency with the terminology should be maintained to avoid confusion.
   Paragraph [0082], lines 8, 14, 15, and 27:  The term "connector" should be corrected to read -- coupler -- as this term has been consistently used to identify the structure.  Consistency with the terminology should be maintained to avoid confusion.
   Paragraph [0082], lines 17 and 22:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0087], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0087], line 3:  A -- comma -- should be inserted after the term "glycol" and prior to the term "such".
   Paragraph [0088], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0090], line 4:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0090], line 5:  A -- comma -- should be inserted prior to the term "such"; after the term "Citalopram; and after the term "particular".
   Paragraph [0091], lines 3 and 8:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0098], line 4:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [00100], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [00100], line 4:  The numeral "6" should be corrected to read
-- six --.
   Paragraph [00100], line 14:  The numeral "2" should be corrected to read
-- two --.
   Paragraph [00100], line 19:  The first occurrence of the term "of" should be deleted.
   Paragraph [00101], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [00103], line 1:  The term "an" should be corrected to read -- a --.
   Paragraph [00103], line 5:  The phrase -- (see FIG. 12) -- should be inserted after the reference numeral "1100".
   Paragraph [00104], line 4:  The article -- a -- should be inserted prior to the term -- user --.
   Paragraph [00108], line 3:  Reference numeral -- 124 -- should be inserted after the term "area".
   Paragraph [00110], line 5:  A -- comma -- should be inserted prior to the term "such" and after the term "chemicals".
   Paragraph [00117], line 12:  Reference numeral "1065" should be corrected to read -- 1165 --.
   Paragraph [00117], line 17:  Reference numeral "1162" should be corrected to read -- 1165 --.
   Paragraph [00119], lines 5-6, 9, and 13:  The numeral "4" should be corrected to read -- four --.
   Paragraph [00119], lines 10 and 13:  The numeral "2" should be corrected to read -- two --.
   Paragraph [00130], line 3:  The numeral "3" should be corrected to read
-- three --.
   Paragraph [00130], lines 9 and 10:  The numeral "1" should be corrected to read -- one --.
   Paragraph [00132], line 4:  The numeral "3" should be corrected to read
-- three --.

Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 77-96 because the prior art of record fails to teach and/or make obvious a fractionation system for analyzing one or more molecules of interest in a liquid specimen, the fractionation system comprising: a monolithic body defining a plurality of fractionation columns, wherein respective ends of the proximal tubing press up against the first porous frit of each of the plurality of fractionation columns and respective ends of the distal tubing press up against the second porous frit of each of the plurality of fractionation columns when a fluidic circuit through the fractionation system is established in combination with all of the remaining limitations of claim.
The closest prior art to US 2003/0043489 discloses a fractionation system for analyzing one or more molecules of interest in a liquid specimen, the fractionation system comprising: a monolithic body (2) comprising a plurality of fractionation columns (7), each fractionation column comprising: an inlet chamber at a proximal end of the fractionation column; an outlet chamber at a distal, opposite end of the fractionation column; and a solid phase chamber extending between the inlet chamber and the outlet chamber packed with a metered amount of solid phase, each of the plurality of fractionation columns are configured to be in fluid communication with a pumping system via proximal tubing, wherein the outlet chambers of each of the plurality of fractionation columns are configured to direct eluate from the solid phase chamber toward distal tubing; however, the prior art fails to teach a monolithic body defining a plurality of columns.  The Examiner interprets the term defining to mean forming such that the columns are formed within and integral with the monolithic body.

Claims 77-96 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various cartridge for chromatography.


This application is in condition for allowance except for the following formal matters: 
   See drawing and specification objections noted above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856